In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-1550
STEFAN SHMYHELSKYY,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                 On Petition to Review an Order
              of the Board of Immigration Appeals.
                        No. A 78-754-569
                        ____________
  ARGUED JANUARY 5, 2007—DECIDED FEBRUARY 15, 2007
                     ____________


 Before FLAUM, MANION and SYKES, Circuit Judges.
  FLAUM, Circuit Judge. Stefan Shmyhelskyy, a native
and citizen of Ukraine, petitioned for asylum, withholding
of removal, and relief under the Convention Against
Torture (“CAT”). The Immigration Judge (“IJ”) denied
Shmyhelskyy’s petition finding his hearing testimony
incredible because of several discrepancies and a lack of
corroborating evidence. The Board of Immigration Appeals
(“BIA”) affirmed the IJ’s decision. We deny Shmyhelskyy’s
petition for review.
2                                              No. 06-1550

                    I. BACKGROUND
  On August 27, 2000, Shmyhelskyy attempted to enter
the United States at San Ysidro, California without a
valid entry document. On September 22, the Department
of Homeland Security (“DHS”) initiated removal pro-
ceedings against Shmyhelskyy by filing a Notice to Ap-
pear charging him with removability under Immigra-
tion and Nationality Act (“INA”) §§ 212(a)(6)(C)(ii) and
212(a)(7)(A)(i)(I). DHS also charged Shmyhelskyy with
willful misrepresentation of his true identity for falsely
representing that he was a United States citizen when
entering the country.
  On April 18, 2001, Shmyhelskyy filed a motion to
change venue of the removal proceedings from San
Diego, California, to Chicago, Illinois. In that motion,
Shmyhelskyy admitted that he was a native and citizen
of Ukraine; arrived at San Ysidro, California on or about
August 27, 2000; applied for admission into the United
States; and did not possess or present a valid immigrant
visa or other valid entry document. Shmyhelskyy also
conceded removability, but denied that he had misrepre-
sented himself as a United States citizen. After the
Immigration Court granted Shmyhelskyy’s motion to
change venue, Shmyhelskyy’s hearing was set for Oct-
ober 19, 2001. Shmyhelskyy failed to appear at the hear-
ing, and the IJ issued an in absentia removal order.
  On December 26, 2001, Shmyhelskyy filed a motion to
reopen the proceedings and rescind the in absentia re-
moval order, which the Immigration Court granted on
February 5, 2002. At a subsequent hearing, Shmyhelskyy
admitted all of the factual allegations and conceded all
of the removal charges in the notice to appear, including
allegations that he willfully misrepresented his true
identity by declaring himself to be a United States citizen.
No. 06-1550                                              3

   A. Asylum Application
  On August 10, 2001, Shmyhelskyy filed an application
for asylum, withholding of removal, and protection under
CAT. In the application, he alleged that he was born in
Ukraine on June 19, 1960. In 1995, his friend Oleksandr
Nesenyuk introduced him to the Rukh Party (“RP”), which
advocated for Ukrainian independence and democracy.
Shortly thereafter, Shmyhelskyy became a member of the
RP, campaigned for RP representatives to local and federal
government offices, distributed literature and leaflets,
organized meetings and lectures, and participated in
protest rallies.
  The application alleged that Shmyhelskyy partici-
pated in an unauthorized rally mourning the death of
the RP leader on March 31, 1999. The Ukrainian police
arrested Shmyhelskyy and several other rally partici-
pants, detaining them for three days. During the deten-
tion, the police deprived Shmyhelskyy of food and were
slow to take him to the bathroom. Shmyhelskyy claimed
that the police interrogated, harassed, and threatened him,
but he did not allege any physical mistreatment.
Shmyhelskyy also described an event on October 27, 1999
when the militia summoned him for openly criticizing
government corruption. An investigator, Ivanek, harassed
and threatened Shmyhelskyy for two hours and hit him
several times on the neck and shoulders.
  Shmyhelskyy additionally claimed that on May 1, 2000,
he spoke at a rally accusing the Mayor and his son of
corruption. Shortly after the rally, the police detained
Shmyhelskyy for twenty-four hours, during which time
they beat, harassed and threatened him, and warned him
to “stop [his] propaganda.” On July 26, 2000, Shmyhelskyy
received an anonymous phone call warning him to check
on his friend Nesenyuk. Shmyhelskyy discovered that
Nesenyuk was in the hospital after being run over
4                                               No. 06-1550

by a truck as he left an RP meeting. That evening,
Shmyhelskyy received a second anonymous phone call
asking him if he still planned on criticizing the Mayor. The
anonymous caller threatened that Shmyhelskyy would
share Nesenyuk’s fate. Shmyhelskyy feared for his life
and left Ukraine on August 23, 2000.


    B. Asylum Hearing
  At his hearing, Shmyhelskyy testified that he joined
the RP in 1995, sponsored by his friend, Nesenyuk. He
stated that he held an unpaid position with the RP and
that the party classified him as an agitator. He testified
that the police arrested him three times for his role in the
RP. His testimony regarding his October 27, 1999 and
May 1, 2000 detentions paralleled the testimony he pro-
vided in his asylum application. However, at his hearing
Shmyhelskyy provided a significantly more detailed
account of the March 31, 1999 detention. Shmyhelskyy
testified that he attended a rally protesting the alleged
assassination of the RP’s leader. He stated that a military-
type jeep arrived at the rally and that two uniformed
police got out of the jeep. The police took him to a “general
militia precinct,” where they placed him in a preliminary
detention cell. Shmyhelskyy recounted that the police
later transferred him for twenty-four hours to a smaller
three meters by four meters cell that lacked “facilities.”
  The police transferred Shmyhelskyy a second time to an
even smaller cell that also lacked facilities. On the third
day, Ivanek asked him, “Aren’t you sick of being here?”
Ivanek placed a blank piece of paper in front of
Shmyhelskyy and directed him to sign it. When
Shmyhelskyy refused, Ivanek told him to stand still, stood
behind him, and struck Shmyhelskyy on the neck caus-
ing him to fall to the ground. Shmyhelskyy testified that
he felt someone kicking him, and he believed that it was
No. 06-1550                                                5

more than one person because there were so many
blows. Ivanek then told Shmyhelskyy to sign the blank
document, and again he refused. Shmyhelskyy testified
that when the police took him back to his cell, he repeat-
edly asked to use the facilities. He testified that he had
to “pee in [his] pants[,]” and that “when [he] was beat up
like that and I don’t know if you know or not but I couldn’t
hold my bowel movement so I kind of, it was really bad,
bad situation I was in.”
  Shmyhelskyy also testified about the phone call inform-
ing him of Nesenyuk’s accident. He said that when he
visited Nesenyuk in the hospital, Nesenyuk told him that
he regretted sponsoring Shmyhelskyy’s membership in
the RP and that he should run for his life and try to
save himself.
  Shmyhelskyy stated that his wife and child remained
in Ukraine without incident and that his parents and
his wife’s parents receive state pensions. He testified
that he had been seeing a therapist, Monika Gutkowska,
a graduate student in clinical psychology at the Chicago
School of Professional Psychology, since March 2003.
Shmyhelskyy offered Gutkowska’s affidavit, which stated
that Shmyhelskyy’s psychological trauma was consistent
with the abuse and torture he suffered in Ukraine.
  Under cross examination, Shmyhelskyy acknowledged
that a frontrunner in the 2004 presidential race was a
candidate backed by a group that included the RP. He
also admitted that he failed to include in his asylum
application the March 31, 1999 beating. He conceded that
the March 31 beating was more “brutal” than the October
27, 1999 beating. On re-direct examination, Shmyhelskyy
testified that the events in Ukraine still affected him, that
he had trouble sleeping, and that he saw Gutkowska to
help him cope. He also testified that he feared returning to
Ukraine because of Nesenyuk’s incident, noting that if
6                                               No. 06-1550

“they kill famous journalists . . . [or] kill known people[,]
they could really dispose of . . . a rank-and-file person.”
  On re-cross examination, Shmyhelskyy admitted that he
sought treatment from Gutkowska three years after he
had been in the United States and that he had stopped
seeing her three weeks before the hearing. Shmyhelskyy
testified that he did not know that a report from his
therapist would be submitted to the Immigration Court
and that he did not envision that his treatment history and
assessment would be important for his case. The IJ did not
allow Gutkowska to testify but told Shmyhelskyy’s counsel
that he could “embellish the report in [his] closing.”
Shmyhelskyy’s counsel did not object.


    C. IJ’s Decision
   On November 3, 2004, the IJ denied Shmyhelskyy’s
application for asylum, withholding of removal, and relief
under CAT, ordering him removed from the United States.
Specifically, the IJ concluded that Shmyhelskyy’s claim
was “unconvincing” and “not credible.” Initially, the IJ
noted that he was “extremely troubled” by Shmyhelskyy’s
admission that he falsely claimed to be a United States
citizen and subsequent denial that he made such a claim.
The IJ stated that this inconsistency was not necessarily
material to his application for asylum, but observed that
“it demonstrate[d] a predilection to distort the facts,
[which was] a relevant consideration when [Shmyhelskyy]
[wa]s asking the Court to accept his account of events
at face value and without any independent corroboration.”
  The IJ further concluded that Shmyhelskyy’s testimony
regarding his fear of returning to Ukraine was vague and
unconvincing. The IJ noted that Shmyhelskyy testified
that the Mayor whom he criticized had lost re-election, and
yet he testified, without explanation, that while adminis-
No. 06-1550                                                  7

trations may change, the political leadership had not
changed.
  Additionally, the IJ stated that Shmyhelskyy testified
in “great detail” about his March 31, 1999 detention, but
his asylum application made “absolutely no mention of
any physical mistreatment” he suffered during that
detention. The IJ believed that this was revealing be-
cause Shmyhelskyy testified that the beating he received
on that date was so “vicious that he lost control of his
bowels and was not allowed to clean himself up.” The IJ
held that “a beating so severe that one would lose con-
trol of his bowels is a ‘particularly invasive event’ which
one would expect to be set forth in an applicant’s asylum
application.” The IJ also concluded that this was not a
situation where Shmyhelskyy’s testimony simply ampli-
fied the details in his asylum application, but “rather his
testimony recount[ed] a brutal physical attack, which
[wa]s not mentioned at all in his application for asylum.”
Moreover, the IJ seemed particularly troubled by the
fact that Shmyhelskyy could not explain his failure to
“detail this assault in his application.”
  Moreover, the IJ also discounted Shmyhelskyy’s pur-
ported corroborating evidence. Shmyhelskyy submitted
1) a certificate of membership in the RP; 2) a letter of
recommendation for membership in the RP; 3) a summons,
requiring his presence before Ivanek; and 4) Nesenyuk’s
affidavit stating that he had been involved in a vehicle
accident with unknown individuals who warned him to
cease his anti-Communist propaganda. The IJ noted that
the name on the membership certificate did not match
Shmyhelskyy’s, that the letter of recommendation did
not demonstrate that Shmyhelskyy “was persecuted on
account of his political activities, or . . . that [he] ha[d] a
well-founded fear of persecution,” and that the summons
only “establishe[d] that [Shmyhelskyy] appeared before . . .
Ivanek ‘as accused’ between the hours of 10 am and 12 pm
8                                               No. 06-1550

on October 27, 1999 . . . .” Finally, the IJ noted that
Nesenyuk’s affidavit did not mention Shmyhelskyy and
that it was neither specific nor detailed with regard to the
identity of the perpetrators or the basis for Nesenyuk’s
belief that these unknown individuals were responsible
for the car accident.
  The IJ acknowledged that the State Department’s 2001
and 2003 Country Reports noted that the Ukrainian
government’s human rights record remained poor and
that the 2003 report stated that “ ‘[p]oliticians, politically
connected businessmen, and journalists were the victims
of attacks that sometimes were fatal and may have been
politically motivated.” The IJ concluded that although
the reports reflected that Ukraine was in a “continual
state of political turmoil,” the record did not establish that
Shmyhelskyy, “a low-level political operative, was perse-
cuted in the past or will be persecuted in the future.”
Finally, the IJ denied Shmyhelskyy’s applications for
withholding of removal and protection under CAT because
he failed to provide credible evidence in support of his
asylum application.
  On September 1, 2005, the BIA adopted and affirmed the
IJ’s decision.


                      II. DISCUSSION
  Where, as here, the BIA adopts the IJ’s rationale, we
review the IJ’s decision. Ursachi v. INS, 296 F.3d 592, 594
(7th Cir. 2002). For this Court to disturb the IJ’s decision,
Shmyhelskyy must show that “the evidence not only
supports reversal but compels it.” INS v. Elias-Zacarias,
502 U.S. 478, 481 n.1 (1992). In other words, this Court
will reverse only if it determines that the evidence com-
pels a different result, and not simply because it is con-
vinced that it would have decided the case differently.
Mitev v. INS, 67 F.3d 1325, 1330 (7th Cir. 1995).
No. 06-1550                                                      9

  Credibility determinations also enjoy a highly deferential
review so long as they are “supported by specific cogent
reasons that bear a legitimate nexus to the finding.”
Capric v. Ashcroft, 355 F.3d 1075, 1086 (7th Cir. 2004).
Credibility determinations are questions of fact and
should only be overturned under extraordinary circum-
stances. Balogun v. Ashcroft, 374 F.3d 492, 498 (7th Cir.
2004).


    A. Asylum
  Shmyhelskyy argues that his testimony before the IJ
established a credible claim for asylum.1 The Attorney
General has broad discretion to grant asylum to an alien
who is a refugee. Koval v. Gonzales, 418 F.3d 798, 804 (7th
Cir. 2005). The INA defines a refugee as an alien who is
unable or unwilling to return to the country of his nation-
ality “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality,
membership in a particular social group, or political
opinion.” 8 U.S.C. § 1101(a)(42)(A). The alien bears the
burden of proving his statutory eligibility for asylum by
showing past persecution or a well-founded fear of future
persecution. Cuevas v. INS, 43 F.3d 1167, 1170 (7th Cir.
1995).
   Proof of past persecution or a fear of future persecution
is established, in part, by the information contained in the
asylum application, including the alien’s detailed state-
ments about his mistreatment and other evidence, if


1
  The credibility analysis in this case is not affected by the REAL
ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231, because
Shmyhelskyy filed his asylum petition before Congress passed
that statute. See Diallo v. Gonzales, 439 F.3d 764, 766 n.1 (7th
Cir. 2006).
10                                             No. 06-1550

available. Capric, 355 F.3d at 1085. The alien is required
to provide either a convincing explanation of any discrep-
ancies or extrinsic—and credible—corroborating evidence
if the IJ finds the testimony to be incredible. See, e.g.,
Balogun, 374 F.3d at 500 (citing de Leon-Barrios v. INS,
116 F.3d 391, 393-94 (9th Cir. 1997)).
   The IJ denied Shmyhelskyy’s request for asylum be-
cause the IJ found his claims incredible. The IJ identi-
fied three problems with Shmyhelskyy’s testimony:
1) despite conceding that he falsely claimed to be a United
States citizen when attempting to enter the country,
Shmyhelskyy later denied that he made this claim;
2) Shmyhelskyy’s testimony concerning his fear of re-
turning to Ukraine was vague and unconvincing; and
3) Shmyhelskyy failed to include any details about the
March 31 beatings in his asylum application. The IJ also
held that Shmyhelskyy’s corroborating evidence was
insufficient to overcome his lack of credibility.
  Shmyhelskyy argues that he did not claim United
States citizenship when entering the country. However,
Shmyhelskyy admitted all of the factual allegations and
conceded all of the removal charges in the notice to appear,
including allegations that he verbally declared himself
to be a United States citizen and wilfully misrepresented
his true identity. He also did not object when the govern-
ment included as part of the record, Form I-213, which
stated that Shmyhelskyy “applied for admission into the
United States from Mexico by claiming to be a United
States citizen.” Shmyhelskyy asserts that the IJ erred by
forming an opinion during the merits hearing because this
caused him undue prejudice. The IJ conceded that
Shmyhelskyy’s lack of candor compelled the IJ to view his
testimony with great suspicion; however, there is no
evidence whatsoever that the IJ did not consider all of
Shmyhelskyy’s testimony.
No. 06-1550                                              11

  Shmyhelskyy next claims that the IJ failed to set forth
the basis for his finding that Shmyhelskyy’s testimony
was vague and unconvincing. This is inaccurate. The IJ
pointed to Shmyhelskyy’s testimony that the Mayor he
criticized on May 1, 2000 lost his bid for re-election in
2002. Shmyhelskyy testified that the winner of the 2002
election was a member of the opposition party supported
by the RP. However, Shmyhelskyy also testified that
despite this change in administration, the political leader-
ship had not changed. Both the government and the IJ
asked Shmyhelskyy to explain this inconsistency, but he
could not do so.
   Shmyhelskyy also contends that the fact that he testi-
fied in greater detail about the March 31 beating at his
hearing than in his asylum application should not be the
basis for attacking his credibility. We have not hesitated
to reverse an IJ’s credibility assessment when grounded in
trivial details or easily explained discrepancies. See
Georgis v. Ashcroft, 328 F.3d 962, 970 (7th Cir. 2003). In
Georgis, a native and citizen of Ethiopia applied for asylum
because of her membership in a specific political group
targeted by the Ethiopian government. The IJ denied the
petitioner’s application because of six discrepancies in her
hearing testimony. Four of the discrepancies were based on
the petitioner’s confusion translating dates from the Julian
calendar (used in Ethiopia) into dates from the Gregorian
calendar (used in the United States). The most important
discrepancy was the fact that in her asylum application
the petitioner failed to detail an event in September 1993
when she and her son were arrested, taken to prison,
beaten up, and detained for a day and a half. Id. at 964. At
her hearing, the petitioner acknowledged that she failed to
mention the arrest in her asylum application but explained
that she “didn’t count [it] as imprisonment” because she
thought imprisonment meant longer term detention in the
country’s central prison. We reversed the IJ’s credibility
12                                              No. 06-1550

assessment because “having found that the other five
reasons given by the IJ for discrediting [the petitioner
were] either unsupported by the evidence in the record or
based on incomplete or improperly excluded evidence, we
[were] not inclined to defer to his credibility determination
on this remaining sixth ground alone.” Id. at 970.
  By contrast, in Korniejew v. Ashcroft, 371 F.3d 377, 386
(7th Cir. 2004), we upheld an IJ’s adverse credibility
assessment because the petitioner was unable to explain
a significant discrepancy between her hearing testimony
and her asylum application. In Korniejew, the petitioner
was a native and citizen of Poland who testified that she
experienced past persecution as a Jew. She included in her
asylum application details of an event in which skinheads
kidnapped her and threatened to kill her if she did not
withdraw complaints she made to the Attorney General.
She claimed that after this event she moved in with her
grandparents and then left for the United States. However,
during her removal hearing, the petitioner failed
to mention the kidnapping. She stated that she “maybe
forgot to mention it. Because it was a lot of years ago.” Id.
at 380 n.3. When the government pointed out that this was
the most recent event, the petitioner said, “well, I mean
they kept me overnight but they didn’t do all that much to
me. I mean they, they beat me up a little.” Id. We held that
the petitioner’s failure to testify to the kidnapping was
significant, noting that the incident involved physical
injury to the petitioner, it was the only time she was held
overnight, and it was her most recent encounter with those
threatening her. Id. at 384. We also noted that the peti-
tioner did not offer a reasonable explanation for her failure
to testify about the kidnapping.
  On balance, the omissions in this case are more like the
ones in Korniejew than in Georgis. Shmyhelskyy attempts
to distinguish Korniejew, arguing that he testified fully
to the event which precipitated his decision to leave the
No. 06-1550                                              13

United States. However, Korniejew’s outcome did not rest
solely on the fact that the event the petitioner failed to
detail was the one which precipitated her trip to the
United States. Rather, the Court also noted that the
omitted event involved physical injury to the petitioner
and was the only time she was held overnight. Even more
important was the petitioner’s inability to explain the
discrepancy. Shmyhelskyy admitted that the beating he
suffered during the March 31 detention was the most
brutal he experienced. While it was not the most recent
beating, it was the most severe and it was the longest
detention Shmyhelskyy suffered. See Capric, 355 F.3d at
1090 (stating that “it is reasonable to expect particularly
invasive events to be mentioned in asylum applications”).
Moreover, Shmyhelskyy provided no reason for his failure
to allege this beating in his asylum application. Indeed,
when the IJ asked Shmyhelskyy about the omission,
Shmyhelskyy stated, “I could not even explain that now.”
  Shmyhelskyy also takes issue with the IJ’s determina-
tion that he was incredible because he did not provide
sufficient corroborating evidence. This Court has warned
immigration judges that “it is unreasonable to expect
asylum applicants to procure corroborating documents
when official records are in disarray either because of war,
revolution, or simply lack of institutional regularity.”
Korniejew, 371 F.3d at 387. However, the bar is higher
where the IJ finds a petitioner’s testimony incredible.
8 C.F.R. § 1208.12(a); Uwase v. Ashcroft, 349 F.3d 1039,
1041 (7th Cir. 2003) (“Corroborative evidence is essential
to bolster an otherwise unconvincing case.”). Shmyhelskyy
submitted a certificate of membership in the RP with the
wrong name printed on it, a letter of recommendation for
membership in the RP, a “Notice to Appear” requiring his
presence before Ivanek on October 27, 1999, and
Nesenyuk’s affidavit. We agree with the IJ’s determina-
tion that this corroborating evidence did not meet the
14                                             No. 06-1550

high bar necessary to surmount an adverse credibility
decision.
  Given our deferential review of an IJ’s credibility
determinations, the substantial evidence in this case does
not compel reversal.


     B. Withholding of Removal
  Shmyhelskyy contends that he presented a credible
claim for withholding of removal. The Attorney General
“may not remove an alien to a country if [he] decides that
the alien’s life or freedom would be threatened in that
country because of the alien’s race, religion, nationality,
membership in a particular social group, or political
opinion.” INA § 241(b)(3). To be eligible for withholding of
removal, an applicant must demonstrate a clear prob-
ability of persecution. INS v. Stevic, 467 U.S. 407, 410
(1984). Because Shmyhelskyy did not meet his burden of
proof in establishing eligibility for asylum, he has neces-
sarily failed to meet the more stringent requirement of a
clear probability of persecution. See Stankovic v. INS, 94
F.3d 1117, 1119 (7th Cir. 1996) (“Given the relationship
between these required showings, if an applicant cannot
prevail in his request for asylum, he cannot prevail in his
request for the withholding of deportation.”).


     C. Convention Against Torture
  Shmyhelskyy maintains that he is entitled to relief
under the CAT. An applicant for withholding of removal
under CAT bears the burden of proving that it is “more
likely than not” that he would be tortured if removed to
the proposed country of removal. 8 C.F.R. § 1208.16(c)(1).
This burden is also “a more stringent requirement than the
requirements for asylum” and given that the evidence does
No. 06-1550                                              15

not establish a case for persecution, Shmyhelskyy falls
short of establishing a case that he will be tortured upon
his return to Ukraine. See Selimi v. Ashcroft, 360 F.3d 736,
741 (7th Cir. 2004).


    D. Due Process
  Finally, Shmyhelskyy claims that the IJ violated his due
process rights by refusing to allow Gutkowska to testify
at his hearing as an expert. We review de novo
Shmyhelskyy’s claim that the IJ denied him due process.
Kerciku v. INS, 314 F.3d 913, 917 (7th Cir. 2003). Pursu-
ant to 8 C.F.R. § 240.10(a)(4), an alien in any immigra-
tion proceeding is entitled to “a reasonable opportunity
to examine and object to the evidence against him or her,
to present evidence in his or her own behalf and to cross-
examine witnesses presented by the government.” This
Court has stated that “[i]n the context of political asylum,
due process requires, among other things, that an appli-
cant receive a ‘meaningful opportunity to be heard.’ ”
Kerciku, 314 F.3d at 917. To warrant a new hearing,
Shmyhelskyy must demonstrate prejudice, which occurs
when the due process transgression is “likely to impact the
results of the proceedings.” Capric, 355 F.3d at 1087-88.
  Shmyhelskyy’s due process claim fails because the IJ’s
exclusion of Gutkowska’s live testimony did not prejudice
him. We have held that the exclusion of live testimony
is prejudicial when the testimony would have added
something that was otherwise missing from the record.
Niam v. Ashcroft, 354 F.3d 652, 658-60 (7th Cir. 2004)
(noting that facts contrary to the conclusions of the State
Department’s country report were missing from the
record); Kerciku, 314 F.3d at 918 (excluded testimony
would have provided evidence of persecution that the
petitioner already suffered); Podio v. INS, 153 F.3d 506,
511 (7th Cir. 1998) (excluded testimony would have
16                                             No. 06-1550

corroborated facts rejected by the IJ as uncorroborated). In
this case, however, the IJ admitted Gutkowska’s affidavit.
Moreover, Shmyhelskyy has not explained what additional
information Gutkowska would have provided that would
have affected the IJ’s decision. Indeed, Shmyhelskyy
admits that the government made no effort to discredit
the affidavit. Accordingly, the IJ did not violate
Shmyhelskyy’s due process rights by excluding Gutkow-
ska’s live testimony.


                    III. CONCLUSION
  For the above stated reasons, we DENY Shmyhelskyy’s
petition for review.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—2-15-07